NO. 12-16-00309-CR

                         IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

BRIAN RYE HAMMONS,                             §      APPEAL FROM THE 114TH
APPELLANT

V.                                             §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                       §      SMITH COUNTY, TEXAS

                                 MEMORANDUM OPINION
                                     PER CURIAM
       Brian Rye Hammons appeals his conviction for evading arrest or detention with a
vehicle. Appellant’s counsel filed a brief in compliance with Anders v. California, 386 U.S.
738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and Gainous v. State, 436 S.W.2d 137 (Tex. Crim.
App. 1969). Appellant filed a pro se response. We affirm.


                                        BACKGROUND
       Appellant was charged by indictment with evading arrest or detention with a vehicle.
Appellant pleaded “guilty” to the offense, “true” to a deadly weapon allegation, and “true” to
two felony enhancement allegations. After a sentencing hearing, the trial court assessed his
punishment at imprisonment for life. This appeal followed.


                       ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
       Appellant’s counsel filed a brief in compliance with Anders v. California and Gainous v.
State. Appellant’s counsel relates that he has reviewed the record and found no reversible error
or jurisdictional defects. In compliance with High v. State, 573 S.W.2d 807, 812 (Tex. Crim.
App. [Panel Op.] 1978), Appellant’s brief contains a professional evaluation of the record
demonstrating why there are no arguable grounds to be advanced.1
        Appellant contends in his pro se response that his defense counsel was inadequate and
that he was not competent at the time of his plea. When faced with an Anders brief and a pro se
response by an appellant, an appellate court can either (1) determine that the appeal is wholly
frivolous and issue an opinion explaining that it has reviewed the record and finds no reversible
error or (2) determine that arguable grounds for appeal exist and remand the cause to the trial
court so that new counsel may be appointed to brief the issues. Bledsoe v. State, 178 S.W.3d
824, 826-27 (Tex. Crim. App. 2005).


                                                 CONCLUSION
        After conducting an independent examination of the record, we find no reversible error
and conclude that the appeal is wholly frivolous. See id. Accordingly, we affirm the judgment
of the trial court.
        As required by Anders and Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App.
1991), Appellant’s counsel has moved for leave to withdraw. See also In re Schulman, 252
S.W.3d 403, 407 (Tex. Crim. App. 2008) (orig. proceeding).                       We carried the motion for
consideration with the merits and now grant counsel’s motion for leave to withdraw.
        Appellant’s counsel has a duty to, within five days of the date of this opinion, send a
copy of the opinion and judgment to Appellant and advise him of his right to file a petition for
discretionary review. See TEX. R. APP. P. 48.4; In re Schulman, 252 S.W.3d at 411 n.35.
Should Appellant wish to seek review of these cases by the Texas Court of Criminal Appeals, he
must either retain an attorney to file a petition for discretionary review on his behalf or he must
file a pro se petition for discretionary review. Any petition for discretionary review must be filed
within thirty days from the date of this court’s judgment or the date the last timely motion for
rehearing was overruled by this court.               See TEX. R. APP. P. 68.2(a).             Any petition for
discretionary review must be filed with the Texas Court of Criminal Appeals. See TEX. R. APP.


        1
           In compliance with Kelly v. State, Appellant’s counsel provided Appellant with a copy of the brief,
notified Appellant of his motion to withdraw as counsel, informed Appellant of his right to file a pro se response,
and took concrete measures to facilitate Appellant’s review of the appellate record. 436 S.W.3d 313, 319 (Tex.
Crim. App. 2014).




                                                        2
P. 68.3(a). Any petition for discretionary review should comply with the requirements of Rule
68.4 of the Texas Rules of Appellate Procedure. See In re Schulman, 252 S.W.3d at 408 n.22.
Opinion delivered November 15, 2017.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



                                                          3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        NOVEMBER 15, 2017


                                         NO. 12-16-00309-CR


                                     BRIAN RYE HAMMONS,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                            Appellee


                                Appeal from the 114th District Court
                         of Smith County, Texas (Tr.Ct.No. 114-0574-16)

                        THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.